Citation Nr: 0531071	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right shoulder, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  This case comes before the Board on appeal from 
a March 2003 rating decision of the Waco, Texas, Department 
of Veterans affairs Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In 1991, a VA examination disclosed that there had been 
wounds to the right shoulder region and the proximal arm.  
Radiographs disclosed metallic fragments within the soft 
tissue of the right shoulder and proximal right arm.  Service 
connection was granted, classified under Diagnostic Code 
5302-5303. 

In March 2004, a VA examination was conducted.  The 
examination report did not clearly identify the muscle 
group(s) involved in the injury.  The examination report did 
not include X-ray examination.  Based upon the inadequate 
examination report, the AOJ implied that there was 
improvement and a future examination was scheduled.  
Regardless, the April 2004 Supplemental Statement of the Case 
did not address either diagnostic Code 5302 or 5303.  The 
document did not explain the basis of the 20 percent 
evaluation.  The decision does not establish whether the 
evaluation was based on an injury to one group, two groups or 
an elevated rating based upon two groups.  When addressed in 
June 2005, the AOJ only addressed Diagnostic Code 5303.  
There was no explanation for the failure to address 
Diagnostic Code 5302.

Additional action is warranted.  Therefore, the case is 
remanded for the following.

1.  The AOJ should schedule the veteran 
for an examination that is adequate for 
rating purposes.  The examination report 
should fully document the history of the 
wound and identify the muscle group or 
groups involved.  An X-ray examination 
disclosing the presence or absence of 
retained fragments should be undertaken.

2.  The AOJ should prepare a document 
that clearly identifies the basis of the 
20 percent evaluation, to include 
consideration of Diagnostic Code 5302 and 
5303.  If there is a change in diagnostic 
code, the action must be justified in the 
decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


